Title: To James Madison from William C. C. Claiborne (Abstract), 19 May 1805
From: Claiborne, William C. C.
To: Madison, James


19 May 1805, “On the Missisippi.” “I am this moment informed, that the Marquis of Cassa Yrujo is greatly interested in the Florida Speculation, or in other words, that, he has either accepted or purchased a portion of the Lands East of the Missisippi which were recently sold by Moralis. I am not at liberty to name the Gentleman who has given me this information; from certain considerations he wishes his name to be known only to Myself: but my Informant has seen positive proof of the fact he communicates, and, his integrity is too well established, to permit me to doubt the truth of his statement.
“Thinking it possible, that pending the negociation with Spain, a Knowledge of the Spanish Minister’s interest in Moralis’s Sales, might be serviceable to my Government, I have hastened to address you this Letter.”
